Case: 16-11424       Date Filed: 01/26/2018       Page: 1 of 8


                                                                   [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-11424
                               ________________________

                         D.C. Docket No. 1:15-cr-20694-JEM-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff - Appellee,

                                            versus

TYRONE ANDERSON,

                                                                   Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (January 26, 2018)

Before JORDAN and JILL PRYOR, Circuit Judges, and DUFFEY, * District Judge.

PER CURIAM:


       *
        Honorable William S. Duffey, Jr., United States District Judge for the Northern District
of Georgia, sitting by designation.
              Case: 16-11424    Date Filed: 01/26/2018   Page: 2 of 8


      Tyrone Anderson appeals his 180-month sentence, imposed after he pled

guilty to one count of possession of a firearm and ammunition as a convicted felon,

in violation of 18 U.S.C. § 922(g)(1). Anderson argues the district court erred in

enhancing his sentence under the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e). Specifically, he argues the district court improperly found he

possessed three prior convictions that qualified as predicates for the ACCA

enhancement. He also argues his constitutional rights were violated because the

predicate convictions were neither charged in the indictment nor admitted by him.

Because binding circuit precedent forecloses Anderson’s arguments on appeal, we

affirm.

                               I.    BACKGROUND

      Anderson pled guilty to one count of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). That charge carries a maximum

punishment of 10 years’ imprisonment, but if an individual has had three or more

prior convictions for a “serious drug offense” or “violent felony,” or some

combination thereof, ACCA increases the term of incarceration to a mandatory

minimum of 15 years. Id. § 924(a)(2), (e). Anderson’s presentence investigation

report (“PSI”) indicated that Anderson qualified for the ACCA enhancement. It

identified three qualifying prior convictions: one “violent felony” conviction for

armed robbery, in violation of Florida Statutes § 812.13(2)(a), and two “serious


                                         2
                 Case: 16-11424       Date Filed: 01/26/2018        Page: 3 of 8


drug offense” convictions, both for possession of narcotics with intent to sell, in

violation of Florida Statutes § 893.13.

       Anderson objected to the PSI’s finding that the ACCA enhancement applied.

He argued that his armed robbery conviction was not a “violent felony” under

ACCA and that possession of narcotics with intent to sell was not a “serious drug

offense” under ACCA. He also argued that one of his prior narcotics charges, to

which he pled guilty but where adjudication was withheld, 1 did not constitute a

“conviction” for ACCA purposes. Finally, he argued that the imposition of an

ACCA enhancement violated his constitutional rights because the facts supporting

the enhancement were neither admitted nor charged in the indictment and proven

beyond a reasonable doubt. The district court rejected Anderson’s arguments and

sentenced him to 180 months’ imprisonment, followed by five years of supervised

release. This is Anderson’s appeal.

                            II.     STANDARD OF REVIEW

       We review de novo whether a prior conviction qualifies as an ACCA

predicate. United States v. Esprit, 841 F.3d 1235, 1238 (11th Cir. 2016). We

review questions of statutory interpretation de novo. United States v. Santiago,



       1
          Under Florida law, a court may withhold adjudication of guilt if it determines “that the
defendant is not likely again to engage in a criminal course of conduct and that the ends of
justice and the welfare of society do not require that the defendant presently suffer the penalty
imposed by law.” Fla. Stat. § 948.01(2).
                                                 3
              Case: 16-11424     Date Filed: 01/26/2018   Page: 4 of 8


601 F.3d 1241, 1243 (11th Cir. 2010). We also review de novo whether a sentence

is constitutional. United States v. Rozier, 598 F.3d 768, 770 (11th Cir. 2010).

                                III.   ANALYSIS

A.    Under Our Binding Precedent, Florida Armed Robbery and
      Possession of Narcotics with Intent to Sell Are ACCA Predicates.

      On appeal, Anderson argues that armed robbery under Florida Statutes

§ 812.13(2)(a) is not a “violent felony” under ACCA. Our prior panel precedent

forecloses this argument. See United States v. Fritts, 841 F.3d 937, 944 (11th Cir.

2016) (“[A] Florida armed robbery conviction under § 812.13 categorically

qualifies as a ‘violent felony’ under . . . ACCA’s elements clause.”). Under our

prior panel precedent rule, “a prior panel’s holding is binding on all subsequent

panels unless and until it is overruled or undermined to the point of abrogation by

the Supreme Court or by this court sitting en banc.” United States v. Archer, 531
F.3d 1347, 1352 (11th Cir. 2008). Anderson’s argument thus is foreclosed.

      Anderson’s argument that possession of narcotics with intent to sell, in

violation of Florida Statutes § 893.13, is not a “serious drug offense” under ACCA

because the Florida statute lacks a mens rea element is also foreclosed by our

binding precedent. See United States v. Smith, 775 F.3d 1262, 1268 (11th Cir.

2014) (holding that Florida Statutes § 893.13(1) is a “serious drug offense” that

qualifies as an ACCA predicate despite the absence of a mens rea requirement).



                                          4
                 Case: 16-11424       Date Filed: 01/26/2018        Page: 5 of 8


B.     Under Our Binding Precedent, a Florida Guilty Plea Followed by a
       Withholding of Adjudication Constitutes a “Conviction” for the
       Purposes of ACCA.

       Anderson next argues that one of his narcotics charges, to which he entered

a guilty plea followed by a withholding of adjudication, does not constitute a

“conviction” for the purposes of ACCA.2 We are again bound by our prior panel

precedent to reject this argument.

       Title 18 U.S.C. § 921(a)(20) instructs that “[w]hat constitutes a conviction

[for the purposes of ACCA] shall be determined in accordance with the law of the

jurisdiction in which the proceedings were held.” Under Florida’s statute

regarding sentence enhancements for habitual felony offenders, a guilty plea

followed by a withholding of adjudication is treated as a conviction. See Fla. Stat.

§ 775.084(2) (“For the purposes of this section, the placing of a person on

probation . . . without an adjudication of guilt shall be treated as a prior

conviction.”). Relying on that statute as the state-law analog to ACCA, a panel of

this Court held that a defendant’s guilty plea in Florida state court, followed by a




       2
          Anderson asserts that he did not enter a guilty plea because he failed to actually plead
guilty during his plea colloquy. But in Custis v. United States, 511 U.S. 485, 487 (1994), the
Supreme Court held that, with the “exception of convictions obtained in violation of the right to
counsel[,]” a defendant “in a federal sentencing proceeding may [not] collaterally attack the
validity of previous state convictions that are used to enhance his sentence under . . . ACCA.”
Anderson’s judgment indicates that he was found guilty upon the entry of a guilty plea.
Although the state court may have erred in conducting Anderson’s plea colloquy, Anderson
cannot raise this argument here.
                                                 5
                 Case: 16-11424        Date Filed: 01/26/2018        Page: 6 of 8


withholding of adjudication, also constituted a “conviction” for the purpose of

enhancing a sentence under ACCA. Santiago, 601 F.3d at 1245-47.

       Anderson acknowledges this precedent, but insists that in light of the

Supreme Court of Florida’s decision in Clarke v. United States, 184 So. 3d 1107

(Fla. 2016), Santiago is no longer good law. 3 In Clarke, the Supreme Court of

Florida held that a Florida guilty plea followed by a withholding of adjudication

was not a “conviction” for the purposes of Florida Statutes § 790.23(1), Florida’s

felon in possession of a firearm statute. 184 So. 3d at 1108.

       But Clarke did not speak directly to the issue here. The relevant statute in

that case, Florida’s felon in possession of a firearm statute, was silent on whether a

withholding of adjudication qualified as a “conviction” for the purposes the felon

in possession statute. Here, our binding precedent holds that the relevant statute

for ACCA purposes is not Florida’s felon in possession of a firearm statute, but

Florida’s statute regarding sentence enhancements for habitual felony offenders.

That statute, unlike the one at issue in Clarke, expressly states that for its purposes

“the placing of a person on probation or community control without an

adjudication of guilt shall be treated as a prior conviction.” Fla. Stat. § 775.084(2)

(emphasis added). Indeed, Clarke specifically cited Florida Statutes § 775.084 as

       3
          Although we are bound by prior panel decisions with respect to federal law, if
“subsequent decisions of the . . . Florida courts cast doubt on our interpretation of state law,” we
are “free to reinterpret state law in light of the new precedents.” Hattaway v. McMillian, 903
F.2d 1440, 1445 n.5 (11th Cir. 1990) (emphasis omitted).
                                                 6
              Case: 16-11424     Date Filed: 01/26/2018   Page: 7 of 8


an example of an “express[ ] inclu[sion of] withheld adjudications within the

definition of conviction . . . for purposes of” enhancing the sentence of habitual

felony offenders. 184 So. 3d at 1113-14. Clarke therefore does not sufficiently

cast doubt on our “interpretation of state law” in Santiago. Hattaway v.

McMillian, 903 F.2d 1440, 1445 n.5 (11th Cir. 1990). Thus we conclude that

Anderson’s argument is foreclosed by Santiago.

C.    Under Our Binding Precedent, Anderson’s ACCA-Enhanced
      Sentence is Constitutional.

      Finally, Anderson argues that his sentence is unconstitutional because his

three prior convictions increased his mandatory minimum sentence but were

neither admitted, nor charged in the indictment and proved beyond a reasonable

doubt. This argument, too, is foreclosed by binding precedent. As a general rule,

“[f]acts that increase the mandatory minimum sentence . . . must be submitted to

the jury and found beyond a reasonable doubt.” Alleyne v. United States, 570 U.S.
99, 108 (2013). But the Supreme Court has explained that the fact of a prior

conviction is an exception to that rule. See Almendarez-Torres v. United States,

523 U.S. 224, 226-27 (1998).

      Anderson also argues that the use of his prior convictions to enhance his

sentence under ACCA required the sentencing court to find facts about his

convictions, rather than simply rely on the fact of his convictions. This argument

also is foreclosed. See United States v. Greer, 440 F.3d 1267, 1275 (11th Cir.
                                          7
              Case: 16-11424     Date Filed: 01/26/2018   Page: 8 of 8


2006) (rejecting the argument that although a sentencing court properly could

“determine the existence of a prior conviction,” it was forbidden from

“determining the factual nature of a prior conviction” (internal quotation marks

omitted)).

                               IV.   CONCLUSION

      Because each of his arguments is foreclosed by binding precedent,

Anderson’s sentence must be affirmed.

      AFFIRMED.




                                         8